Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment filed on March 22, 2021 overcomes the prior art rejection under 35 U.S.C. 103 over Beck et al., WO 2005/037836.  The instant claims are directed to compounds of Formula (I) wherein R9 is defined to be a 5- to 6-membered heterocyclyl or heteroaryl, and Beck does not teach or fairly suggest such compounds to one of ordinary skill in the art.
The provisional nonstatutory double patenting rejection over copending application 16/643,040 is the only remaining rejection in the application.  As submitted by applicant, according to MPEP § 804(I)(B)(1)(b), the ‘provisional double patenting rejection in the application having the earliest filing date should be withdrawn’.  The instant application has the earlier effective filing date (i.e., December 7, 2017) compared to the effective filing date of reference application (i.e., September 7, 2018).  Accordingly, the double patenting rejection in instant application (which is earlier filed) is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

April 6, 2021